NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

KAHRS INTERNATIONAL, INC.,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-1034

Appeal from the United States Court of International
Trade in case no. O7-CV~0343, Judge Gregory W. Carman.

ON MOTION

0 R D E R
Kahrs International, Inc. moves without opposition for
a 14-day extension of time, until J_une 6, 2012, to file its
reply brief
IT Is ORDERED THAT:

The motion is granted.

KAHRS INTL V. US 2

FoR THE CoURT

 z 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Michael J. Tonsing, Esq.
Mikki C0ttet, Esq.

321

Fll£D
U.S. CUUHT OF APPEAI.S FOR
THE FE!JERAL CIRCU|T

NAY 21 2012

JAN HURBALV
CLERK